         Case 1:20-cv-07524-ALC-OTW Document 19 Filed 11/17/20 Page 1 of 1



                                                                                            11/17/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LICKERISH, LTD., a United Kingdom Private
 Limited Company,

                                   Plaintiff,                    20-cv-07524 (ALC)
                       -against-                                 ORDER OF DISCONTINUANCE
 SOMETHING NAVY, INC., ET AL.,

                                   Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

thirty (30) days.

SO ORDERED.

Dated:      November 17, 2020
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
